Dear Mr. Zito:
Your correspondence of recent date relates that you are currently a full-time employee of the City of Port Allen Police Department where you hold the position of police officer. You ask whether or not the law requires you to resign your employment prior to the upcoming election for the office of City Marshall, City Court, City of Port Allen, as you intend to be a candidate for the position.
You need not take a mandatory leave of absence during your candidacy, nor must you resign from your employment in order to run for elective office.
There is no statute that requires an unclassified employee to resign or take a leave of absence from a public employment in order to become a candidate for local elective office. However, the involvement in a political campaign may not interfere with the performance of the officer or employee's regularly assigned duties. Note Attorney General Opinion 86-263 contemplates that "failure to perform the [the employee's] regular working duties could result in charges pursuant to LSA-R.S. 14:138 which prohibits public payroll fraud."
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:  October 20, 2003